                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60497-BLOOM/Valle

ALEXANDR KOZYREV,

          Plaintiff,

v.

DMITRY PONOMARENKO and
FATIMA ESENOVA,

      Defendants.
________________________________/

                              ORDER ON MOTION TO DISMISS

          THIS CAUSE is before the Court upon Defendant Fatima Esenova’s (“Esenova” or

“Defendant”) Corrected Motion to Dismiss, ECF No. [35] (the “Motion”), filed on June 10, 2019.1

Plaintiff Alexandr Kozyrev (“Kozyrev” or “Plaintiff”) filed a response, ECF No. [28]

(“Response”). The Court has carefully considered the Motion, the Response, the record in this

case and the applicable law, and is otherwise fully advised. For the reasons set forth below, the

Motion is granted in part.

     I.       BACKGROUND

          This case involves a dispute over a loan and the use of funds intended for real estate

investments.      As alleged in the Complaint, ECF No. [1], Kozyrev met Defendant Dimitry

Ponomarenko (“Ponomarenko”) when Ponomarenko proposed several business projects in 2002.

The two kept in contact over the years and Ponomarenko eventually moved to the United States.

By 2014, Kozyrev enjoyed substantial success in business, and in early 2015, Ponomarenko and



1
 Esenova filed her initial Motion to Dismiss, ECF No. [22] (the “Initial Motion”), on May 10,
2019. The only material difference between the Initial Motion and the Motion is the removal of
Exhibit “A,” ECF No. [22-1], containing filings from a family court proceeding.
                                                             Case No. 19-cv-60497-BLOOM/Valle


Kozyrev entered into a business agreement, ECF No. [1-2] (“Agreement”). According to the

Agreement, Kozyrev would lend Ponomarenko $5 million over the course of twenty-four (24)

months to acquire real estate in Florida and sell it for a profit. The Agreement further provided

that Ponomarenko would be personally liable for repayment of the loan with interest. Kozyrev

transferred a total of $4,695,601.05 in tranches pursuant to the Agreement, which he alleges

Ponomarenko and (now ex-) wife Esenova used for their personal needs. In addition, neither

Ponomarenko nor Esenova have made efforts to repay Kozyrev, despite Kozyrev’s demand.

         As a result, Kozyrev asserts three claims against Ponomarenko and Esenova, including

breach of contract (Count 1), restitution (Count 2), and unjust enrichment (Count 3). In her

Motion, Esenova seeks dismissal of the claims against her for failure to state a claim.

   II.      LEGAL STANDARD

         Rule 8 of the Federal Rules requires that a pleading contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a

complaint “does not need detailed factual allegations,” it must provide “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

“‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557 (alteration in original)). “Factual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required

to survive a motion brought under Rule 12(b)(6) of the Federal Rules of Civil Procedure, which

requests dismissal for “failure to state a claim upon which relief can be granted.”




                                                  2
                                                               Case No. 19-cv-60497-BLOOM/Valle


          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

of the plaintiff. Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions,

and courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty. Sheriff’s Office,

449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the factual allegations

in the complaint ‘obvious alternative explanations,’ which suggest lawful conduct rather than the

unlawful conduct the plaintiff would ask the court to infer.” Am. Dental Ass’n v. Cigna Corp., 605

F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). A court considering a Rule

12(b) motion is generally limited to the facts contained in the complaint and attached exhibits,

including documents referred to in the complaint that are central to the claim. Wilchombe v.

TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); see also Maxcess, Inc. v. Lucent Techs.,

Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document outside the four corners of the

complaint may still be considered if it is central to the plaintiff's claims and is undisputed in terms

of authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002)).

   III.      DISCUSSION

          In the Motion, Esenova argues that the Complaint fails to properly allege claims for breach

of contract, restitution, or unjust enrichment. In addition, Esenova contends that Kozyrev’s claims

are barred by the doctrine of res judicata. The Court considers each argument in turn.

          a. Breach of contract

          To state a claim for breach of contract, a plaintiff must plead the existence of a contract, a

material breach, and damages. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009).

                                                    3
                                                             Case No. 19-cv-60497-BLOOM/Valle


Esenova argues that the breach of contract claim is insufficiently pled because Kozyrev does not

allege an agreement between himself and Esenova. However, Esenova does not dispute the

authenticity of the subject Agreement, which is central to Kozyrev’s claim. That Agreement states

in pertinent part that “[i]n the case of the purchase of real estate or other property by the Borrower

being married, his spouse is considered to be a co-borrower in accordance with this loan agreement

and is equally responsible with the Borrower for this loan.” ECF No. [1-2], ¶ 11. In addition,

Kozyrev alleges that Esenova was a direct beneficiary of the loan, ECF No. [1], ¶ 3, and that she

has failed to make any repayments on the loan. At this juncture, the allegations are sufficient to

state a claim for breach of contract.

       b. Restitution and unjust enrichment

       Esenova argues next that Kozyrev’s claims for restitution and unjust enrichment are

essentially the same, and that Kozyrev has not alleged that he placed funds into her custody. As

such, he is not entitled to restitution for unjust enrichment. To state a claim for unjust enrichment

under Florida law, a party must allege “a benefit conferred upon a defendant by the plaintiff, the

defendant’s appreciation of the benefit, and the defendant’s acceptance and retention of the benefit

under circumstances that make it inequitable for him to retain it without paying the value thereof.”

Alvarez v. Royal Caribbean Cruises, Ltd., 905 F. Supp. 2d 1334, 1341 (S.D. Fla. 2012) (quoting

Ruck Bros. Brick, Inc. v. Kellogg & Kimsey, Inc., 668 So. 2d 205, 207 (Fla. 2d DCA 1995)). In

the Complaint, Kozyrev alleges that, by virtue of the Agreement, Esenova was a beneficiary and

co-debtor with Ponomarenko, and that both she and Ponomarenko improperly used Kozyrev’s

loaned funds to acquire real estate for themselves and to fund their personal needs. Kozyrev further

alleges that neither Ponomarenko nor Esenova have made any attempts to repay Kozyrev. Those

allegations are sufficient to state a claim for unjust enrichment against Esenova.




                                                  4
                                                             Case No. 19-cv-60497-BLOOM/Valle


       However, to the extent that Esenova argues that the claim for restitution is duplicative of

the claim for unjust enrichment, the Court agrees. “A person who has been unjustly enriched at

the expense of another is required to make restitution to the other.” Fabricant v. Sears Roebuck,

202 F.R.D. 306, 309 (S.D. Fla. 2001) (citation omitted). Thus, because restitution is the remedy

for unjust enrichment, and the Court has already found that the unjust enrichment claim is

adequately pled, the Court will dismiss Count 2 as duplicative.

       c. Res judicata

       Finally, Esenova argues that the claims asserted against her are barred by res judicata

because Kozyrev attempted unsuccessfully to intervene in the Defendants’ divorce proceeding to

assert them. The doctrine of res judicata bars a subsequent action when the prior decision: (1) was

rendered by a court of competent jurisdiction; (2) was a final judgment on the merits; (3) involved

the same parties or their privies; and (4) involved the same causes of action. Trustmark Ins. Co.

v. ESLU, Inc., 299 F.3d 1265, 1269 (11th Cir. 2002) (citing In re Piper Aircraft Corp., 244 F.3d

1289, 1296 (11th Cir. 2001)). The res judicata bar does not require that the literal causes of action

be identical. Rather, it encompasses those claims that could have been raised previously. Id.; see

also Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1187 (11th Cir. 2003). Accordingly, a court’s

focus is whether the prior and present actions “arise out of the same nucleus of operative fact, or

[are] based upon the same factual predicate,” such that the two cases are essentially the same

“claim.” In re Piper, 244 F.3d at 1297 (citation omitted).

       Upon review, Esenova fails to demonstrate that the doctrine of res judicata applies in this

case for several reasons. First, as Kozyrev points out, he was not a party to Ponomarenko and

Esenova’s divorce proceeding. Second, contrary to Esenova’s contention, the family court judge’s

determination that Kozyrev would not be permitted to intervene to assert his claims in her divorce

proceeding was not an adjudication on the merits of his claims. Third, Esenova’s divorce

                                                 5
                                                            Case No. 19-cv-60497-BLOOM/Valle


proceeding did not involve the same causes of action as the instant case, and, in any event, the two

cases cannot be accurately characterized as involving essentially the same claim.

   IV.       CONCLUSION

         Accordingly, the Motion, ECF No. [35], is GRANTED IN PART AND DENIED IN

PART, and Count 2 is dismissed with prejudice. The Motion is denied in all other respects, and

Esenova shall file her Answer to the Complaint by July 1, 2019.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 20, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                 6
